Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the claims
Claims 1-11 are pending. 
Response to Election-Restriction
Applicant’s election without traverse of the following species is acknowledged: 
 
    PNG
    media_image1.png
    294
    301
    media_image1.png
    Greyscale
. 

    PNG
    media_image2.png
    96
    657
    media_image2.png
    Greyscale

Applicant submits that claims 1-5 read on the elected species.
Examiner searched prior arts with the scope of the elected species and found arts that renders the claimed method obvious with the scope of the elected species and therefore, claims 6-11 and non-elected subject matter of claims 1-5 (all other groups 
Therefore, claims 1-5 are examined on merits in this office action to the extent that they encompass the elected invention. 
Claim Objections
Claims 1, 3, and 4 are objected to for not being in proper Markush format. A Markush claim is commonly formatted as: “selected from the group consisting of A, B, and C”. When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper (MEPP § 2173.05). . 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claim 1 have recitations within brackets and it is unclear whether the recitations within the brackets are intended for claim limitations or not. It is suggested to remove the bracket to clearly indicate what is intended to include in the claimed limitations. 
Claim 5 ends with a bracket (first bracket). It is unclear what is that intended to encompass in the claim.
Claim 2 recites “S, when present, is a crosslinking group”. Claim 2 does not recite anywhere as to whether S may be absent and thus the recitation “when present” is confusing in the claim.
In formula (II) compound of claim 5, R3, R4, R6, R6, R7 and R8 can be a bond. It is unclear as to how a substitution group can be a bond unless the groups are recited as a linkage between the formula (II) compounds with other group. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jing et al (Tetrahedron Letters 2000).


    PNG
    media_image4.png
    93
    248
    media_image4.png
    Greyscale
, which reads on the compound of instant claim 1 when in the compound of formula (I), Ra is H, T is –O-, L is a linker  and F is fluorophore wherein the fluorophore is a xanthene dye.
In regards to claims 2-3, the linking group 
    PNG
    media_image5.png
    25
    34
    media_image5.png
    Greyscale
 of the above compound reads on Y of claim 2 and –COO- of claim 3. 
In regards to claim 4, the above compound comprises linking group 
    PNG
    media_image6.png
    27
    44
    media_image6.png
    Greyscale
, which reads on C1-6 unsubstituted alkylene.
In regards to claim 5, the xanthene portion (
    PNG
    media_image7.png
    88
    116
    media_image7.png
    Greyscale
) of the above compound reads on formula (II) when R1 is H, R2 is H, R3 and R4 are hydrogen, X is oxygen and R5 and R6 are not present when X is oxygen, and R7 and R8 are hydrogen.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nasr-Esfahani et al (Royal Society of Chemistry 2016, hereinafter “Nasr”).
Nasr discloses a compound having the structure

    PNG
    media_image8.png
    160
    145
    media_image8.png
    Greyscale
, which reads on the compound of instant claim 1 when in the compound of formula (I), Ra is H, T is –N(Rb)- wherein Rb is C1-4 alkyl, L is a linker  and F is fluorophore wherein the fluorophore is a xanthene. Linker “L” has not been clearly defined in the claim and in the specification and in the absence of a clear definition, “a bond” can be considered as a linker linking between two species.  
In regards to claim 2, the linking has not been clearly defined in the claim and in the specification and thus as described above, “a bond” can be considered as a linking group. In regards to “S”, as recited in claim 2, the “S” can be absent because the recitation “when present” clearly indicates that it may be absent.. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heckl, Stefan (US 2011/0165065; hereinafter “Heckl”).

    PNG
    media_image9.png
    269
    284
    media_image9.png
    Greyscale
 . The above compound reads on the compound of formula (I) when Ra is H, L is a linker (see the linker -SO2- in the above compound), F is a xanthene dye and T is –N(Rb)-.
The only difference between the claimed formula (I) and that of the above compound lies in the selection of Rb. In the case of instant compound, Rb is C1 -4 alkyl but in the case of the above compound, Rb is H (i.e. –N(Rb)- is NH). 
However, it was well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results or that hydrogen and methyl are deemed obvious variants. For example, it is obvious to prepare a -NHMe containing compound when the art teaches a –NMe2 containing compound with a reasonable expectation of success.  Specifically, a –NHMe and –NMe2 are considered homologues and are obvious absent unexpected results.  In In re Wood, 582 F.2d 638, 199 USPQ 137 (CCPA 1978).
In regards to claim 2, the group -SO2- can be considered as a linking group and as recited in the claim, the claim can be interpreted as S can be absent.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAFIQUL HAQ/
Primary Examiner, Art Unit 1678